PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                      _____________

                          No. 11-3277
                         _____________

                UNITED STATES OF AMERICA

                                v.

                  MARK CIAVARELLA, JR.,
                                     Appellant.
                      ____________

         On Appeal from the United States District Court
             for the Middle District of Pennsylvania
                 (D.C. No. 3:09-CR-00272-002)
           District Judge: Honorable Edwin M. Kosik
                         ____________

                           Argued
                       November 14, 2012

        Before: RENDELL, FUENTES, and CHAGARES,
                    Circuit Judges

                 (Opinion Filed: May 24, 2013 )

Albert J. Flora, Jr., Esq. [ARGUED]
33 West South Street




                            1
Wilkes-Barre, PA 18701

William Ruzzo, Esq.
590 Rutter Avenue
Kingston, PA 18704

      Counsels for Appellant Mark Ciavarella, Jr.

Peter J. Smith, Esq., United States Attorney
Gordon A.D. Zubrod, Esq., Assistant United States Attorney
[ARGUED]
Michael A. Consiglio, Esq., Assistant United States Attorney
Office of United States Attorney
Ronald Reagan Federal Building
228 Walnut Street
P.O. Box 11754
Harrisburg, PA 17108

William S. Houser, Esq., Assistant United States Attorney
Amy C. Phillips, Esq., Assistant United States Attorney
Office of United States Attorney
235 North Washington Avenue
P.O. Box 309, Suite 311
Scranton, PA 18503

      Counsels for Appellee United States of America
                         ____________

                   OPINION OF THE COURT
                        ____________

FUENTES, Circuit Judge:




                             2
       Mark Ciavarella, a former state judge, was convicted
by a jury in the Middle District of Pennsylvania of
racketeering, honest services mail fraud, money laundering
conspiracy, filing false tax returns, and several other related
crimes. The charges resulted from the so-called “Kids for
Cash” scandal that erupted in Luzerne County, Pennsylvania
in late 2008. Ciavarella and his fellow judge, Michael
Conahan, were accused of receiving over $2.8 million in three
years from a commercial builder, Robert Mericle, and an
attorney and businessman, Robert Powell, in exchange for
helping to construct and operate juvenile detention centers
and placing juvenile offenders there. Ciavarella complains
that the District Court Judge overseeing his case was biased
and should have recused himself early on, when Ciavarella
asked him to do so. Ciavarella also assigns numerous trial and
sentencing errors, which we discuss in detail below.1

       Over the course of several years, Ciavarella committed
hundreds of juveniles to detention centers co-owned by
Powell, including many who were not represented by counsel,
without informing the juveniles or their families of his
conflict of interest. By the summer of 2008, Ciavarella and
Conahan, aware that they were under criminal investigation,
met with Mericle and Powell to collaborate on their stories,
discuss how to mitigate the effects of damaging witnesses,
and encourage the destruction of records. Unbeknownst to
them, Powell was wearing a recording device during these

      1
         Ciavarella raises challenges to evidentiary rulings,
sufficiency of the evidence, and the timeliness of his
prosecution, as well as claims that his sentence violated his
Sixth Amendment right to a jury trial and was substantively
unreasonable.




                              3
meetings, exposing Ciavarella and Conahan‟s efforts to
obstruct justice.

       By early 2009, law enforcement officials gathered
sufficient evidence to charge the two judges. Ciavarella and
Conahan subsequently entered into an agreement with the
Government under which they pled guilty to an Information
charging them with wire fraud and conspiracy in exchange for
an agreed 87-month sentence. Noting that the stipulated
sentences were significantly lower than the advisory U.S.
Sentencing Guidelines for the charged offenses, the District
Court rejected the plea agreement, and Ciavarella and
Conahan withdrew their guilty pleas. Shortly thereafter, a
grand jury returned a 48-count Indictment. Ciavarella
proceeded to trial, was found guilty of twelve counts against
him and was ultimately sentenced to 336 months‟
imprisonment, as well as restitution, forfeiture, and a special
assessment. This appeal ensued. With the exception of Count
7 for honest services mail fraud, we will affirm the judgments
of conviction and sentence on all counts. We will remand to
the District Court to modify the judgment with respect to the
special assessment as to Count 7.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.      Replacement of the Existing County-Run
              Juvenile Detention Center

      Ciavarella served on the Luzerne County Court of
Common Pleas from 1996 through January 2009. He
primarily served on the Juvenile Court, and in January 2007,
was named President Judge of the Court, succeeding Judge




                              4
Michael Conahan who had served as President Judge since
January 2002.

        The circumstances relating to the various counts in the
Indictment began in 2000. That year, Ciavarella and Conahan,
along with other county officials, began expressing concerns
about the serious disrepair and deplorable conditions at the
Luzerne County Juvenile Detention Facility. Some county
officials wanted to build a new county-run detention center,
but Ciavarella advocated for the construction of a private
facility, which could then be leased to the county. Ciavarella
along with Conahan helped bring together potential investors
for this project, including Robert Powell, a lawyer and friend
of Conahan, and Robert Mericle, a local commercial builder
and friend of Ciavarella. Powell and his business associate,
Greg Zappala, ultimately created Pennsylvania Child Care,
LLC (“PACC”) to develop the new private juvenile detention
center, and Powell hired Mericle Construction Company to
build it. In July 2001, Mericle informed Ciavarella that he
would pay him a referral fee of 10% of the contract price, and
Ciavarella asked him to make the payment through Powell.
Ciavarella and Conahan agreed to split the payment because
Conahan “put the deal together.” App. 1205.

      B.      Kickbacks to Ensure Completion of the
              Juvenile Detention Center

       As part of the plan to help Powell and Mericle ensure
completion of the project, Ciavarella and Conahan engaged in
various endeavors to stymie the county‟s efforts to build and
operate its own facility. Most critically, when Powell had
trouble securing financing for construction in late 2001,
Ciavarella and Conahan agreed to create a lease between




                              5
PACC and Luzerne County to secure a bank loan. The judges
agreed that Conahan would sign a lease in January 2002, after
he became President Judge and would have the authority to
bind the county. The lease, which the judges prevented any
county officials from seeing, committed the county to pay
$1.314 million per year to PACC in exchange for PACC
housing the county‟s juvenile offenders.

       In February 2002, after Powell secured financing,
Mericle and PACC finalized a construction contract, which
included an agreement that Mericle would pay a $997,600
referral fee after he completed construction of the facility. It
was Mericle‟s understanding that he would make the payment
to Powell, but that Ciavarella would be the ultimate recipient.
In January 2003, when construction was nearing completion,
Conahan provided Powell with wire transfer instructions.
Pursuant to the instructions, Mericle transferred the referral
fee to Conahan and Ciavarella through a series of transactions
between multiple individuals and companies to ensure the
funds were not traceable. While Mericle Construction
reported the payment for tax purposes, Ciavarella never
reported the income.

       After PACC began operations, Powell and Mericle
worked to develop a second juvenile detention center,
Western PA Child Care (WPACC), and expand PACC from
48 beds to 60 beds. Ciavarella received referral fees for each
of these projects. In July 2005, Mericle paid Ciavarella a $1
million referral fee for WPACC and in February 2006,
Mericle paid Ciavarella a $150,000 referral fee for the PACC
expansion. Mericle received the instructions from Ciavarella
and made the payment by transferring funds to the Pinnacle
Group of Jupiter, LLC, a corporation that Ciavarella,




                               6
Conahan, and their wives formed in January 2004.
Altogether, Mericle paid $2,147,600 in referral fees to
Ciavarella and Conahan.

      C.      Ensuring Success for the New Detention
              Centers

       In January 2002, Conahan appointed Ciavarella to the
Juvenile Court, a position that Ciavarella leveraged to place
juvenile offenders with PACC to perpetuate the scheme.
Months earlier, the outgoing President Judge had removed
Ciavarella from the Juvenile Court and appointed himself, but
when Conahan became President Judge, Conahan instead
reappointed Ciavarella to that position as Juvenile Court
Judge. By February 2003, PACC had begun operating, and
Ciavarella started keeping regular tabs on how many beds
were utilized at any given time. In November 2003,
Ciavarella and Conahan called Powell into a meeting to
discuss how many juveniles Ciavarella had sent to PACC and
what the county had paid PACC for housing the juveniles. In
2003, alone, Ciavarella detained more than 100 juveniles at
PACC. Based on this information and on a cursory estimate
of PACC‟s profits, Ciavarella concluded that PACC was
“doing very, very well” and that he “want[ed] a part of it.”
App. 532-33. After Powell responded with concerns about
cash flow, Ciavarella said “he didn‟t care . . . [and] want[ed]
to be paid” his share. App. 535-36. The judges told Powell
that they had formed the Pinnacle Group and would use it to
purchase a condo, and Powell could use it to make “rent”
payments. In February 2004, Pinnacle purchased an
uninhabitable condo in Jupiter, Florida. From January to
September 2004, Powell sent $590,000 in numerous personal
and business checks to Pinnacle, identified as payments for




                              7
rent and marina fees, financed through Powell‟s draws on
PACC and his law firm, which he kept hidden from his
business partner Zappala.

        In July 2005 and February 2006, Ciavarella and
Conahan received referral fees from Mericle for the
construction of WPACC and expansion of PACC. Both
payments were funneled through several conduits. Shortly
thereafter, Ciavarella and Conahan again pressured Powell to
make more payments. In June 2006, the judges called Powell
into another meeting to discuss how much money Ciavarella
had made for Powell by detaining juveniles at PACC and
WPACC. For the year 2005, Ciavarella had detained more
than 100 juveniles at PACC and had begun placing juveniles
at WPACC. The judges told Powell, “Look, you‟re in this
business, we helped you get into it, you‟re making a lot of
money, you‟re going to give us some.” App. 568. Powell
testified that he “wasn‟t paying them for any services
rendered, [but] was paying them because they demanded it in
their position of authority.” App. 568. Despite his reluctance,
Powell began working with his law firm‟s Chief Financial
Officer, Pat Owens, to structure transactions to withdraw
large sums of cash from his law firm and from PACC and
WPACC. From August to December 2006, Powell made cash
payments totaling $143,500 to Ciavarella and Conahan
through boxes filled with cash delivered by Powell and his
law partner, Jill Moran, to Conahan and his judicial aide.

      D.     Failure to Disclose Conflicts of Interest

        Ciavarella and Conahan perpetuated their scheme by
failing to disclose their receipt of payments from Mericle and
Powell. Also, while obligated by Pennsylvania law to file




                              8
financial interest statements reporting on outside income,
from 2003 through 2007, Ciavarella and Conahan filed false
statements and failed to report their outside income, financial
interests, or gifts related to PACC, Powell, or Mericle.
Additionally, though they were ethically required to disclose
their financial relationships with parties in cases in which
they presided over as judges, and required to recuse
themselves from such cases, Ciavarella and Conahan
repeatedly failed to disclose their financial relationships with
Powell, Mericle, PACC, and WPACC despite presiding over
several trials in which they were litigants between 2004 and
2008.

       Furthermore, Ciavarella never disclosed his conflict of
interest with the juvenile detention centers when he presided
over the cases of juvenile offenders and committed them to
detention at PACC or WPACC. In many cases, with the intent
of increasing his personal gain, Ciavarella disregarded the
recommendation of juvenile probation officers evaluating the
juvenile offenders‟ cases and ordered their detention.
Ciavarella also exerted pressure on the staff of the Court of
Common Pleas to recommend the detention of juvenile
offenders, and on certain occasions, as a result of pressure
from Ciavarella, probation officers changed their
recommendations from release of the juveniles to
recommendations of detention.

       Following the discovery of this scheme, a special
master was appointed by the Pennsylvania Supreme Court to
review the cases of juveniles who were not represented by an
attorney and were committed to PACC and WPACC by
Ciavarella. The special master indicated that “a very
substantial number” of the juveniles did not knowingly or




                               9
intelligently waive their right to counsel. Confidential
Presentence Report (“PSR”) ¶ 103. The investigation also
revealed “that there was routine deprivation of children‟s
constitutional rights to appear before an impartial tribunal and
to have an opportunity to be heard.” PSR ¶ 103.

       E.     Ciavarella’s Obstruction of Justice

      In 2007, Ciavarella, Conahan, and Powell learned that
they were under criminal investigation when they heard that
witnesses had received grand jury subpoenas. Ciavarella met
with Mericle in November 2007 to let Mericle know that
Ciavarella could go to jail if Mericle reported that he had paid
Ciavarella a referral fee through Powell. Ciavarella also
encouraged Mericle to destroy records.

       After learning about Mericle‟s testimony before a
grand jury, in January 2008, Ciavarella and Conahan met with
Powell to coordinate their “stories.” PSR ¶ 45. They
instructed Powell to testify that he had never given them any
boxes of cash. But by the summer of 2008, Powell had begun
cooperating with investigators and wore a recording device
during his conversations with Ciavarella and Conahan. In a
July 2008 conversation, Ciavarella, Conahan, and Powell
discussed how to discredit any testimony by Powell‟s law
partner Jill Moran if she reported her delivery of Powell‟s
cash to Conahan.

       F.     The Indictment and Prosecution

      In January 2009, Ciavarella and Conahan were
charged with honest services wire fraud and conspiracy. Both
subsequently pleaded guilty before District Judge Edwin M.




                              10
Kosik of the District Court for the Middle District of
Pennsylvania, conditioned upon the Court‟s acceptance of
binding plea agreements with a stipulated 87-month
sentences. As noted above, Judge Kosik rejected the plea
agreements because of his concern that the stipulated
sentences were far below the Guidelines for the charged
offenses. He also cited the Probation Office‟s presentence
report prepared in connection with his review of the plea
agreements, which represented that Ciavarella had continued
to publicly deny receipt of money in exchange for committing
juveniles to detention, despite the contradictory offense
conduct proffered by the Government. Ciavarella also
essentially denied committing juveniles in exchange for
money at the plea hearing. Ciavarella and Conahan then
withdrew their pleas, and in September 2009, a grand jury
returned a 48-count Indictment against Conahan and
Ciavarella.2 Conahan eventually pleaded guilty to
racketeering conspiracy and received a 17-year sentence.

       Ciavarella‟s trial began in February 2011. Throughout
the trial, Ciavarella sought to demonstrate that Mericle‟s
payments were legitimate referral fees and not bribes or
kickbacks. Specifically, he argued that there was no quid pro
quo, that is, no agreement that Ciavarella was sending
juveniles to PACC and WPACC in exchange for payments
from Powell. As part of this defense, Ciavarella sought to
prove that Powell was embezzling from his law firm and the
detention centers in order to support his lavish lifestyle rather

       2
         On September 29, 2010, a superseding Indictment
was returned against Ciavarella containing the same charges
but with revised language to conform with Skilling v. United
States, 130 S. Ct. 2896 (2010).




                               11
than to pay kickbacks to Ciavarella. Nevertheless, on
February 18, the jury found Ciavarella guilty of 12 charges:
racketeering (Count 1), racketeering conspiracy (Count 2),
four counts of honest services mail fraud (Counts 7, 8, 9, and
10), money laundering conspiracy (Count 21), conspiracy to
defraud the United States (Count 35), and four counts of
subscribing to a materially false tax return (Counts 36, 37, 38,
and 39). Ciavarella was acquitted of honest services wire
fraud, bribery, money laundering, and extortion. Thereafter,
the District Court sentenced Ciavarella to 336 months of
imprisonment and 3 years of supervised release and ordered
Ciavarella to pay restitution in the amount of $1,173,791.94,
to forfeit $997,600, and to pay a special assessment of
$1,200.

II.    ANALYSIS

       Ciavarella raises several issues on appeal, addressing a
host of challenges to the sufficiency of the evidence, the
timeliness of his prosecution, the impartiality of the District
Judge, the admissibility of evidence, and his sentence.3 We
will address each of Ciavarella‟s arguments in turn.

       A.     Ciavarella’s Recusal Motions

       Ciavarella challenges the denial of his three motions to
recuse Judge Kosik. His initial recusal motions were premised
on Judge Kosik‟s pretrial conduct, and his last motion was


       3
         The District Court had jurisdiction pursuant to 18
U.S.C. § 3231. We have appellate jurisdiction under 28
U.S.C. § 1291 and 18 U.S.C. § 3742(a).




                              12
predicated on the opinions expressed by Judge Kosik in his
responses to letters from the public.4

             1.     Statements in Citizens Voice Article

       In July 2009, months after Ciavarella and Conahan
entered guilty pleas, Powell also pleaded guilty before
District Judge Kosik. During Powell‟s plea hearing, the
District Court asked Powell whether there was “underlying
consideration for the payments which was part and parcel
with the concealment of the payments.” App. 29. The District
Court‟s question was in response to media reports about
Ciavarella and his claim that he never detained juveniles in
exchange for money. Powell responded that “there was no
quid pro quo per se,” that is, no detention of juveniles in
exchange for payments, and that he had only acted as a
conduit for Mericle‟s referral fees. App. 29. One month later,
the District Court rejected Ciavarella‟s and Conahan‟s plea
agreements.

        Days after the District Court rejected the plea
agreements, the Citizens Voice newspaper published an
article, which purported to detail a conversation between
Judge Kosik and another individual that the reporter had
overheard outside of the courtroom minutes after Powell‟s
guilty plea. The article reported:




      4
        We review the District Court‟s denial of Ciavarella‟s
recusal motions for abuse of discretion. Johnson v.
Trueblood, 629 F.2d 287, 290 (3d Cir. 1980).




                             13
      Kosik stood near an elevator outside his
      courtroom and casually discussed what had just
      happened therein, including an attempt by
      Powell‟s attorney to portray some payments to
      the judges as a “finder‟s fee”—not as an
      incentive for them to sent a steady stream of
      juveniles to the detention facilities co-owned by
      Powell. . . .

      How could there not have been a “quid pro
      quo?” Kosik wondered, portending the
      sentiments he expressed Friday in a five-page
      memorandum rejecting plea agreements
      between former Luzerne County Judges Mark
      A. Ciavarella Jr. and Michael T. Conahan and
      federal prosecutors.

      The evidence of Ciavarella and Conahan‟s
      judicial prostitution—of their so-called kids for
      cash scheme—was abundant and clear, Kosik
      continued. . . .

App. 71. The article went on to quote repeatedly, with and
without attribution, from the District Court‟s opinion
rejecting Ciavarella‟s plea agreement.5

      5
         The Citizens Voice article reported that Kosik said,
“Conahan, pounding the same callous, iron fist he used to
force the county‟s use of the private facilities in 2003,
„attempted to obstruct and impede justice, and failed to
clearly demonstrate affirmative acceptance of responsibility
with this denials and contradictions of evidence.‟” App. 71.
The article went on say Kosik referenced Conahan‟s “denials




                             14
       After withdrawing his guilty plea, Ciavarella moved to
disqualify Judge Kosik on the grounds that Judge Kosik had
improperly relied on extrajudicial statements—including
media reports and Ciavarella‟s presentence report—in
denying the plea agreement, and that Judge Kosik‟s
statements reported in the Citizens Voice article could be
perceived as comments on the merits of the case and on
Ciavarella‟s guilt. The District Court denied the recusal
motion.

        Under 28 U.S.C. § 455(a), a judge must recuse himself
“in any proceeding in which his impartiality might reasonably
be questioned.” “The judge does not have to be subjectively
biased or prejudiced, so long as he appears to be so.” Liteky
v. United States, 510 U.S. 540, 553 n.2 (1994). To ensure the
integrity and impartiality of the judiciary, judges must
scrupulously avoid making public comments on pending
litigation. See Code of Conduct for United States Judges
(hereinafter “Code of Conduct”) Canon 3A(6) (Judicial
Conference 2009) (“A judge should not make public
comment on the merits of a matter pending or impending in
any court.”).


concerning his alleged offenses, „including the receipts of
money.‟” App. 72. The article also noted that Kosik “bristled”
that Ciavarella “„has resorted to public statements of remorse,
more for his personal circumstances. . . . Yet he continues to
deny what he terms “quid pro quo” his receipt of money as a
finder‟s fee.‟” App. 72. Each of these statements that the
Citizens Voice article attributes to statements by Judge Kosik
is contained in the District Court‟s opinion rejecting
Ciavarella‟s and Conahan‟s plea agreements. App. 21-22.




                              15
       Ciavarella urges us to rely on the First Circuit‟s
approach in In re Boston’s Children First, 244 F.3d 164 (1st
Cir. 2001). There a district judge had spoken with a
newspaper reporter about a pending case, and the Court held
that because the case involved a “matter of significant local
concern” and because the judge‟s “comments were
sufficiently open to misinterpretation so as to create the
appearance of partiality, even when no actual prejudice or
bias existed,” recusal was warranted under 28 U.S.C.
§ 455(a). Id. at 169, 170.

       This case, however, is different. Unlike in Boston’s
Children First, it is not clear whether the comments attributed
to Judge Kosik were ever actually made by him outside the
context of a judicial proceeding. The Citizens Voice article
implied that a reporter overheard Judge Kosik “casually
discuss[ing] what had just happened” at Powell‟s plea hearing
and “wonder[ing]” how there could “not have been a „quid
pro quo?‟” App. 71. But despite the reporter‟s implication
that the statements had been made outside the courtroom,
every statement attributed to Judge Kosik had in fact been
expressed by him in his judicial opinion rejecting Ciavarella‟s
and Conahan‟s plea agreements or in the courtroom during
Powell‟s plea hearing. In fact, in its opinion denying the
recusal motion, the District Court denied ever having spoken
with the media regarding a case or person charged and
compared the Citizens Voice article with its July 31, 2009
opinion. Judge Kosik stated that “[t]he article‟s sources were
not extra-judicial, but [were] quoted from judicial filings.”
App. 30. We agree. For this reason, Ciavarella‟s reliance on
Boston’s Children First is unavailing.




                              16
        Nor do Judge Kosik‟s statements in his July 31, 2009
opinion and at Powell‟s plea hearing warrant recusal on the
basis that they gave an appearance of partiality. Cheney v.
United States District Court for the District of Columbia is
illustrative. In Cheney, Justice Scalia issued an opinion
responding to a motion for recusal based on a trip and flight
that he had taken the year before with Vice President Cheney.
The recusal motion cited to newspaper articles, and Justice
Scalia responded to correct inaccuracies and state that
“largely inaccurate and uninformed opinions cannot
determine the recusal question.” Cheney, 541 U.S. 913, 924
(2004) (Scalia, J., mem.). To the contrary, “the recusal
inquiry must be „made from the perspective of a reasonable
observer who is informed of all the surrounding facts and
circumstances.‟” Id. (quoting Microsoft Corp. v. United
States, 530 U.S. 1301, 1302 (2000) (Rehnquist, C.J., mem.)
(citing Liteky, 510 U.S. at 548)).

       Here, too, no reasonable person who is informed of all
of the facts would believe that Judge Kosik‟s impartiality
could be questioned based on the statements in the
proceedings as reported in the Citizens Voice article. The
statements Judge Kosik made during Powell‟s plea colloquy
and in the District Court‟s opinion rejecting Ciavarella‟s plea
agreement were based on the knowledge he gained over the
course of judicial proceedings. “[O]pinions formed by the
judge on the basis of . . . prior proceedings[] do not constitute
a basis for a bias or partiality motion unless they display a
deep-seated favoritism or antagonism that would make fair
judgment impossible.” Liteky, 510 U.S. at 555. Ciavarella has
failed to demonstrate such a “deep-seated favoritism or
antagonism.” Id. To the contrary, Judge Kosik‟s statements
were merely “assessments relevant to the case, whether they




                               17
are correct or not.” United States v. Wecht, 484 F.3d 194, 220
(3d Cir. 2007). “As such, they do not demonstrate bias, even
if they are „expressions of impatience, dissatisfaction, [or]
annoyance.‟” Knoll v. City of Allentown, 707 F.3d 406, 411
(3d Cir. 2013) (quoting Liteky, 510 U.S. at 555) (alteration in
original).

       Finally, we note that under § 455(a), “[d]iscretion is
confided in the district judge in the first instance to determine
whether to disqualify himself because the judge presiding
over a case is in the best position to appreciate the
implications of those matters alleged in a recusal motion,”
particularly when “the district court judge has presided over
(i) an extraordinarily complex litigation (ii) involving a
multitude of parties (iii) for an extended period of time.” In re
Kensington Int’l Ltd., 353 F.3d 211, 224 (3d Cir. 2003)
(internal quotation marks, citation and alterations omitted).
Here, at the time of Ciavarella‟s initial March 1, 2010 recusal
motion and subsequent renewals of that motion, Judge Kosik
had presided over Ciavarella‟s highly complex case for well
over a year, and over many of Ciavarella‟s co-conspirators‟
cases, and he was well-suited to understand the implications
of the Citizens Voice article. We find no abuse of discretion in
the District Court‟s denial of the recusal motions.

              2.     Information Received by the District
                     Court Prior to Rejecting Plea

       Ciavarella next contends that Judge Kosik‟s recusal
was also warranted following the rejection of Ciavarella‟s
guilty plea. He argues that Judge Kosik relied on the
presentence report during his plea hearing, which contained




                               18
factually disputed evidence,6 to prejudge both the strength of
the Government‟s case and Ciavarella‟s guilt. He also asserts
Judge Kosik considered media reports as support for his
conclusion that Ciavarella “has resorted to public statements
of remorse, more for his personal circumstances, yet he
continues to deny what he terms „quid pro quo‟ his receipt of
money as a finder‟s fee.” App. 21.

       But Ciavarella has not pointed to any extrajudicial
source on which the District Court relied. Rather, his denials
of sending juveniles to detention for money were contained in
the record, including in Ciavarella‟s plea colloquy stating that
he was “not in complete agreement at this time on all of the
facts alleged in the Information.” Supp. App. 60-61. As we
recently stated, “[t]o warrant reassignment under § 455(a), a
case generally must involve apparent bias deriving from an
extrajudicial source, meaning something above and beyond
judicial rulings or opinions formed in presiding over the
case.” United States v. Bergrin, 682 F.3d 261, 282 (3d Cir.
2012). As there is no showing of extrajudicial sources that
Judge Kosik relied on, Ciavarella‟s argument fails.

       Nor can the District Court‟s ability to preside
impartially over the remaining jury trial be questioned due to
its exposure to the presentence report. We have never held
that a judge must recuse him or herself after viewing a
presentence report and rejecting a plea. To the contrary, we
have recognized that “circumstances often may arise when

       6
         Because Ciavarella did not object to the presentence
report when given the opportunity to do so, his contention
that it contained factually disputed evidence is not properly
before us.




                              19
the judge views a defendant‟s presentence report for
legitimate purposes before trying him or presiding over his
trial.” United States v. Small, 472 F.2d 818, 822 (3d Cir.
1972). Furthermore, “[i]t has long been regarded as normal
and proper for a judge to sit in the same case upon its remand,
and to sit in successive trials involving the same defendant.”
Liteky, 510 U.S. at 551. Ciavarella fails to demonstrate any
sufficient basis for recusal.

              3.     Judicial Response to Citizen Letters

        In response to media requests and prior to sentencing,
the District Court disclosed that it had received nearly 200
letters from the public regarding the case and authored seven
letters in response to some of those letters. In disclosing the
public‟s letters, the District Court stated that it had “not read
or considered, nor will it read or consider, the bulk of such
materials in determining the sentence to be imposed [on
Ciavarella].” App. 42. The Court then publicly released all of
the letters, with the exception of those requesting
confidentiality. The seven responses that Judge Kosik sent
contained the following statements:

       February 20, 2009 . . .

       Thank you for your letter and expressed
       concerns over the corruption which has come to
       light in Luzerne County, and most seriously
       with the courts.

       My personal opinions are in complete sympathy
       with those you express. The only difference is




                                 20
      that my personal beliefs cannot guide my
      responsibility and judgments.

      As you know, the government has entered into
      an agreement with the defense with regard to
      the sentence which is binding if neither side
      rejects it. According to the government, this
      resulted because of the legally questionable
      Count I of the indictment. To proceed, it would
      result in litigation and appeals which could
      extend any finality in the case for at least one
      year. I need to determine if the government‟s
      reasoning is correct, and I must do so as
      detached as possible.

      I am not sure we have seen the end of many
      transgressions in your county.

App. 1507 (hereinafter “Wojack response”).

      March 2, 2009 . . .

      Thank you for your letter and frank expressions.
      If personal opinions were our only guide, we
      are on the same page. . . .

      The prosecution stated the plea bargain was
      reached because of some legal uncertainties in a
      law which prohibits corrupting public service.
      To litigate the uncertainties before finality
      would result in extending the presumption of
      innocence for a least a year. Accordingly, they




                            21
      claim to have been guided by the need of
      closure.

App. 1510.

      July 16, 2009 . . .

      Thank you for your note concerning the
      pending case before me. I appreciate your views
      and hope that ultimately you can respect the
      final consideration in the case before me.

App. 1518.

      July 23, 2009 . . .

      Thank you for your letter of July 21 concerning
      the case of two judges out of Luzerne County.

      Your sentiments are noted. However, I have yet
      to receive a pre-sentence report which will aid
      in making a decision.

App. 1516.

      Feb. 24, 2010 . . .

      Thank you for your letter . . . voicing your
      concerns regarding Judge Michael Conahan.

      This is just another example of why Judge
      Conahan and his cohort have been indicted and
      expect to go to trial in the federal criminal case.




                              22
App. 1512.

      May 6, 2010 . . .

      I thank you for the letter expressing interest in
      and opinions concerning the judicial process as
      it may play out in the case of former Judge
      Conahan.

      I appreciate your views and hope that ultimately
      you can respect the final consideration in the
      case before me.

App. 1520.

      June 15, 2010 . . .

      Thank you for your letter dated April 30, 2010,
      and received by me on June 14, 2010. I am
      sorry justice is so slow, but ultimately I hope
      you find it to be true.

App. 1514. Ciavarella renewed his prior recusal
motion based on these letters.

        When a sitting judge comments on a pending case, he
or she should heed the clear tenets expressed in our Code of
Conduct for United States Judges. Judges should adhere to
the following standards:

      [3A(1)] A judge should be faithful to, and
      maintain professional competence in, the law




                             23
       and should not be swayed by partisan interests,
       public clamor, or fear of criticism. . . .

       [3A(6)] A judge should not make public
       comment on the merits of a matter pending or
       impending in any court. A judge should require
       similar restraint by court personnel subject to
       the judge‟s direction and control. The
       prohibition on public comment on the merits
       does not extend to public statements made in
       the course of the judge‟s official duties, to
       explanations of court procedures, or to scholarly
       presentations made for purposes of legal
       education. . . .

       [3C(1)(a)] A judge shall disqualify himself or
       herself in a proceeding in which the judge‟s
       impartiality might reasonably be questioned,
       including but not limited to instances in which:
       [] the judge has a personal bias or prejudice
       concerning a party, or personal knowledge of
       disputed evidentiary facts concerning the
       proceeding . . . .

Code of Conduct Canon 3. Given the Canon‟s clarity, we
emphasize that writing letters to non-parties about a case
during its pendency is highly discouraged.7

       7
         Nonetheless, we recognize that the “Code is designed
to provide guidance to judges,” and adherence is not
mandatory. Code of Conduct Canon 1 cmt. (emphasis added).
Furthermore, “it is possible to violate the Code without
creating an appearance of partiality; likewise, it is possible for




                               24
       The inquiry here, however, is whether Judge Kosik‟s
conduct violates 28 U.S.C. § 455(a) and triggers a duty to
recuse. We have carefully analyzed the contents of each letter
and are troubled by the correspondence and the expressions of
Judge Kosik‟s thoughts on Ciavarella and his conduct.
Nevertheless, though Judge Kosik‟s personalized responses to
any letters from the public was ill-advised, their contents do
not mandate his recusal because no reasonable person would
question Judge Kosik‟s impartiality under these unique
circumstances. Nor does our review of the record show
anything other than proceedings conducted by a fair and
impartial jurist.

       We find that the letters fall into three categories: (1)
those in which Judge Kosik expressed his personal opinion
about the case but clearly stated that those opinions could not
affect his judgments; (2) those in which Judge Kosik never
expressed an opinion but stated that he “appreciated” the
recipient‟s viewpoint; and (3) those where Judge Kosik
neither expressed an opinion nor took note of the recipient‟s
comments but responded with the status of the case. The
second and third groups of letters abide by the Code of
Conduct‟s standards because they merely provided
“explanations of court procedures,” Code of Conduct 3A(6),
and took “particular care so that the comment does not
denigrate public confidence in the judiciary‟s integrity and
impartiality.” Commentary to Code of Conduct Canon 3A(6).
No reasonable person could question Judge Kosik‟s
impartiality based on these letters.


a judge to comply with the Code yet still be required to recuse
herself.” Boston’s Children First, 244 F.3d at 168.




                              25
        The first category of letters, however, causes us greater
concern because the letters in that category contain Judge
Kosik‟s personal opinions about Ciavarella and the case
before him. Because Ciavarella must only demonstrate that
Judge Kosik appears to be biased, see Liteky, 510 U.S. at 553
n.2, we must consider whether a reasonable person might
question Judge Kosik‟s impartiality based on the opinions
expressed in this correspondence. As the Supreme Court has
stated, when a judge‟s opinion is formed by the proceedings
before him, his opinions do not constitute bias “unless they
display a deep-seated favoritism or antagonism that would
make fair judgment impossible.” Id. at 555. Because, as
noted, Judge Kosik‟s opinions did not result from any
extrajudicial source, but from events occurring in the course
of proceedings, for recusal to be warranted, Ciavarella must
meet Liteky‟s high bar of deep-seated antagonism. We
conclude that Ciavarella has failed to do so given that in each
letter in which Judge Kosik expressed his opinion, he also
expressly stated that his personal opinion would not guide his
rulings. This stands in stark contrast to United States v. Antar,
where we required recusal of a district judge who commented
at the sentencing hearing that his “object in this case from day
one ha[d] always been to get back to the public that which
was taken from it as a result of the fraudulent activities of this
defendant and others.” 53 F.3d 568, 573, 579 (3d Cir. 1995),
abrogated on other grounds by Smith v. Berg, 247 F.3d 532
(3d Cir. 2001). Judge Kosik‟s comments do not “display [the]
high degree of antagonism” we found in Antar. Id. at 576.

      At oral argument, defense counsel cited the response to
Wojack as most exemplary of Judge Kosik‟s perceived bias
and apparent partiality. Wojack had written to Judge Kosik to




                               26
“search the deepest veins of [his] soul and find reason not to
let these two judges off lightly,” pleading that “[s]even and a
third years and some forfeiture of wealth is not severe enough
punishment to begin the healing of the public trust.” App.
1506. Wojack said that Ciavarella and Conahan had
“committed the most serious crime against the people” by
using their courtrooms as “a business for profit at the expense
of children.” App. 1506. The defense contends that Judge
Kosik‟s response evidenced his partiality. This view,
however, requires consideration of only certain sentiments
expressed—“My personal opinions are in complete sympathy
with those you express” and “I am not sure we have seen the
end of many transgressions in your county”—while
disregarding others—“The only difference is that my personal
beliefs cannot guide my responsibility and judgments” and “I
need to determine if the government‟s reasoning is correct,
and I must do so as detached as possible.” Wojack response.
As the Supreme Court noted in Liteky, “[i]mpartiality is not
gullibility. Disinterestedness does not mean child-like
innocence. If the judge did not form judgments of the actors
in those court-house dramas called trials, he could never
render decisions.” Liteky, 510 U.S. at 551 (internal quotation
marks and citations omitted). Viewing Judge Kosik‟s
statements in the Wojack correspondence as a whole, no
reasonable observer who is informed of all of the surrounding
facts and circumstances would believe that Judge Kosik could
not, and did not, act impartially. Recusal was not required.

              4.     Overall Perception of Bias

       Finally, Ciavarella contends that “the totality of Judge
Kosik‟s pre-trial and trial conduct conveyed a message that he
loathed Ciavarella and believed that he accepted bribes, thus




                              27
warranting disqualification.” Ciavarella‟s Br. at 22. We must
consider whether recusal is warranted considering the totality
of the circumstances involved in the proceedings. See, e.g.,
United States v. Kennedy, 682 F.3d 244, 259-60 (3d Cir.
2012).

       Viewing the record in its entirety, it appears that Judge
Kosik had serious concerns about Ciavarella‟s alleged
conduct. In his correspondence, in the Memorandum rejecting
Ciavarella‟s plea agreement, and in his denial of the initial
recusal motion, Judge Kosik expressed his belief that
Ciavarella‟s conduct amounted to “corruption,” Wojack
response, that the undisputed evidence showed that Ciavarella
committed the county to housing juvenile offenders “under
circumstances amounting to constitutional deprivations,”
App. 29, and that due to Ciavarella‟s conduct, “confidence in
the judicial system . . . may be corrupted for a time well after
this case.” App. 22. Yet a judge‟s negative view of a
defendant based on evidence in the record does not constitute
actual or apparent bias for the purpose of a recusal motion.

       The judge who presides at a trial may, upon
       completion of the evidence, be exceedingly ill
       disposed towards the defendant who has been
       shown to be a thoroughly reprehensible person.
       But the judge is not thereby recusable for bias
       or prejudice, since his knowledge and the
       opinion it produced were properly and
       necessarily acquired in the course of the
       proceedings, and are indeed sometimes (as in a
       bench trial) necessary to completion of the
       judge‟s task. . . . Also not subject to deprecatory
       characterization as „bias‟ or „prejudice‟ are




                               28
      opinions held by judges as a result of what they
      learned in earlier proceedings.

Liteky, 510 U.S. at 550-51. Here, any negative views that
Judge Kosik had of Ciavarella do not arise from extrajudicial
source and do not amount to the extreme animus necessary to
make fair judgment impossible. See id. at 555. Rather, they
arose from the very matters presented to him, especially in the
setting of the rejected plea agreement wherein Ciavarella
essentially admitted the underlying conduct later found by the
jury to be criminal. For these reasons, we hold that there was
no abuse of discretion in the District Court‟s denial of the
recusal motions.

      B.     AUSA Zubrod’s Statements as a Party
             Admission

      Ciavarella contends that the District Court erred by
excluding statements made by Assistant U.S. Attorney
Gordon Zubrod at Mericle‟s plea hearing, arguing that the
evidence would have reinforced Ciavarella‟s defense that the
payments were not bribes or kickbacks.8

       Following presentation of the Government‟s case-in-
chief, Ciavarella sought to admit the following statement by
Zubrod made at Mericle‟s plea hearing.

      8
         We review the District Court‟s decision to exclude
evidence for abuse of discretion. United States v. Bobb, 471
F.3d 491, 497 (3d Cir. 2006). “However, to the extent the
District Court‟s admission of evidence was based on an
interpretation of the Federal Rules of Evidence, the standard
of review is plenary.” Id.




                              29
      Referral fees are a common place practice. . . .
      Fee splitting between the parties, for example,
      between Judge Ciavarella and Mr. Powell, that
      kind of fee splitting is also a common practice
      in the real estate business. . . .

      This is not a kickback or a bribe in any sense. It
      is a common practice. It is not a legal quid pro
      quo. It is a common practice between
      businessmen in real estate transactions. Mr.
      Mericle simply paid a finder‟s fee to the judges
      in accordance with standard practice. To him,
      his payment of the fee was what he had done
      hundreds of times before and was not related to
      the office that the judges held or any decisions
      by the judges. . . .

App. 1537. In response, the District Court sought to clarify
that Zubrod‟s description of referral fees addressed only
Mericle‟s state of mind and not the intent of other
participants. The Court inquired:

      THE COURT: What you‟re suggesting is that
      any relationship Mr. Mericle had to the juvenile
      centers that were constructed by him or his
      company was entirely different than any
      relationship that may have existed between Mr.
      Powell and the two judges that you were
      referring to; is that correct?

      MR. ZUBROD: That‟s correct . . . . [Powell]
      understood it to be a quid pro quo that he would




                             30
      not get juveniles anymore if he didn‟t pay up
      the money. . . .

      THE COURT: [I]t‟s my recollection that in the
      case of the two judges you represented that
      there was a quid pro quo between Mr. Powell
      and between the judges. That is not the case [as
      to Mericle‟s intent]; is that correct?

      MR. ZUBROD: That‟s correct, Your Honor.
      There‟s no quid pro quo.

App. 1539.

      Ciavarella argued that Zubrod‟s statement was a party
admission that Mericle‟s payments were not a bribe or
kickback but were permissible referral fees. The District
Court refused to allow the statements to be used as party
admissions but permitted Ciavarella to represent that the
statements supported Mericle‟s mental state concerning the
payments.

       Federal Rule of Evidence 801(d)(2)(A) permits the
admission of statements made by a party opponent. Ciavarella
argues that “[t]he rule simply requires that the admission at
issue be contrary to a party‟s position at trial.” Ciavarella‟s
Br. at 30.9 We must consider whether the Government has

      9
         We have stated that “[t]o be admissible [under Rule
801(d)(2)], a party‟s admission „must be contrary to that
party‟s position at the time of the trial.‟” United States v.
Ferri, 778 F.2d 985, 991 (3d Cir. 1985) (quoting Butler v. S.
Pa. Co., 431 F.2d 77, 80 (5th Cir. 1970)). However, other




                              31
adopted inconsistent or mutually contradictory positions in its
successive series of suits against Mericle and Ciavarella.
Zubrod‟s statement only referred to Mericle‟s intent about the
payments and not the intent or state of mind of Ciavarella,
Conahan, or Powell, which was the focus of the
Government‟s case against Ciavarella. Zubrod stated that
Powell “understood it to be a quid pro quo,” while to Mericle,
his payment was a fee and was “standard practice,” not a
“quid pro quo.” App. 1539. Thus, the Government‟s position
at Ciavarella‟s trial—that Ciavarella ordered juvenile
offenders to detention in exchange for money—is neither an
inconsistent nor a mutually contradictory position from its
theory at Mericle‟s plea hearing. Accordingly, we find no
abuse of discretion in the District Court‟s exclusion of
Zubrod‟s statements at Mericle‟s plea hearing.10




courts have addressed whether the admission must be against
the party‟s interest and have concluded that Rule
801(d)(2)(A) contains no such limitation. See, e.g., United
States v. McGee, 189 F.3d 626, 632 (7th Cir. 1999) (citing
cases). Because Ciavarella only argues that Zubrod‟s
statements should have been admissible because they were
contrary to the Government‟s position at trial, we need not
address whether to relax our limitation on the admissibility of
a party opponent‟s statements.
       10
           Moreover, under the District Court‟s ruling,
Ciavarella could have introduced Zubrod‟s statement through
Mericle‟s cross-examination.




                              32
       C.     Cross-Examination of Powell and Owens

       Ciavarella contends that the District Court violated his
Sixth Amendment right of confrontation when it limited his
cross-examination of Powell and Powell‟s CFO, Patrick
Owens, on substantial facts in controversy that went to the
core of his defense and undermined Powell‟s credibility.11 To
determine whether limitations on cross-examination violate
the Confrontation Clause, we employ the following two-step
test:

       First, we must determine whether that ruling
       significantly inhibited [a defendant‟s] effective
       exercise of her right to inquire into [the]
       witness‟s “motivation in testifying”; and
       second, if the District Court‟s ruling did
       significantly inhibit [the defendant‟s] exercise
       of that right, whether the constraints it imposed
       on the scope of [the] cross-examination fell
       within those “reasonable limits” which a trial
       court, in due exercise of its discretion, has
       authority to establish.


       11
         We review the District Court‟s limitations on cross-
examination based on relevancy for abuse of discretion.
United States v. Silveus, 542 F.3d 993, 1005 (3d Cir. 2008).
We review for plain error objections that were not specifically
raised before the District Court. United States v. Christie, 624
F.3d 558, 567 (3d Cir. 2010) (applying plain error review for
claim that admission of testimony violated the Confrontation
Clause).




                              33
United States v. Chandler, 326 F.3d 210, 219 (3d Cir. 2003).

       Ciavarella sought throughout the trial to portray
Powell as a large and powerful figure, who was incapable of
being extorted by Ciavarella and instead was embezzling
from his companies to support his lavish lifestyle. The
defense inquired into Powell‟s credit card statements,
confronting him about a December 2003 statement containing
over $21,000 in charges, a January 2004 statement containing
over $13,000 in charges, and a February 2004 statement
containing over $15,000 in charges. After the questioning of
Powell about his third credit card statement, the District Court
asked the defense about the relevance of the line of
questioning and subsequently sustained an objection by the
Government.

        Ciavarella also attacked Powell‟s credibility through
the testimony of Owens regarding Powell‟s demeanor and his
structuring of transactions. Owens testified that Powell‟s
demeanor changed in 2006 and 2007 and that Powell had
become paranoid, quick tempered, and demanding. Around
that time, according to Owens, Powell had directed Owens to
withdraw large amounts of cash from Powell‟s companies.
The defense on cross-examination sought to demonstrate that
it was Powell‟s embezzlement from his companies that had
led to his changed demeanor and not Ciavarella‟s alleged
extortion demands. However, after Ciavarella had asked
Owens about Powell‟s business partner Greg Zappala‟s lack
of knowledge of Powell‟s withdrawals from the companies
they jointly owned, the District Court inquired as to the
relevance of Powell‟s embezzlement, prompting an objection
from the Government that the District Court sustained. The
Government then conceded that “[t]he issue of paranoia,




                              34
however, as a motive separate from the extortion may be
marginally relevant.” App. 729. Nevertheless, the District
Court maintained its ruling.

        “[T]rial judges retain wide latitude insofar as the
Confrontation Clause is concerned to impose reasonable
limits on . . . cross-examination based on concerns about,
among other things, harassment, prejudice, confusion of the
issues, the witness‟ safety, or interrogation that is repetitive or
only marginally relevant.” Delaware v. Van Arsdall, 475 U.S.
673, 679 (1986). “Van Arsdall requires us to strike a balance
between the constitutionally required opportunity to cross-
examine and the need to prevent repetitive or abusive cross-
examination.” United States v. Casoni, 950 F.2d 893, 919 (3d
Cir. 1991).

        Although Ciavarella initially argued at trial that
Powell‟s testimony addressing his credit card statements was
relevant to the defense‟s theory that Powell‟s lavish lifestyle
made him incapable of being extorted, on appeal, Ciavarella
now argues that the evidence was relevant instead to show
that Powell was embezzling from his companies to support
his lifestyle. However, Ciavarella failed to demonstrate either
at trial or on appeal any different conclusion that the jury
might have reached had it learned more about Powell‟s
specific spending habits, and thus we cannot conclude that the
District Court abused its discretion. Regarding Owens‟s
testimony, while we agree that evidence related to Powell‟s
change in demeanor and structuring of transactions may have
been relevant to support Ciavarella‟s argument that Zappala
did not know that Powell was stealing from their companies,
we hold that the District Court did not abuse its discretion in
excluding this evidence. Ciavarella had already questioned




                                35
Owens about Zappala‟s lack of knowledge about Powell‟s
withdrawals from his companies, and further questioning
would have been repetitive. Ciavarella has not explained what
the jury may have learned from further testimony on Powell‟s
withdrawals. As “the Confrontation Clause does not grant
unfettered rights to cross-examine witnesses,” United States
v. Friedman, 658 F.3d 342, 356 (3d Cir. 2011), we conclude
that the District Court‟s ruling “fell within those „reasonable
limits‟ which a trial court, in due exercise of its discretion,
has authority to establish.” Chandler, 326 F.3d at 219.

       D.     Use of Evidence of Ciavarella’s              and
              Conahan’s Conflicts of Interest

        Ciavarella argues that the District Court erred under
Federal Rule of Evidence 404(b) by admitting evidence that
demonstrated that he and Conahan failed to disqualify
themselves in certain lawsuits over which they presided.
Ciavarella argues that this evidence was not relevant, failed to
assist the jury in understanding whether the payments were
bribes or part of a scheme to defraud, and that even if
relevant, was unfairly prejudicial.12 Even if we assume
Ciavarella is correct that Rule 404(b) applies in this instance
because extrinsic offense evidence is at issue,13 we find no
abuse of discretion.

       12
          We review the District Court‟s admission of Rule
404(b) evidence for abuse of discretion, and “the district court
has significant leeway in reaching its decision.” United States
v. Jemal, 26 F.3d 1267, 1272 (3d Cir. 1994).
       13
          The Government maintains that the District Court
correctly ruled that the evidence is “intrinsic evidence of




                              36
        The Government sought to introduce evidence under
Rule 404(b) that Ciavarella and Conahan failed to disqualify
themselves or disclose their conflicts of interest in cases over
which they presided involving Mericle, Powell, PACC, and
WPACC as litigants. The American Bar Association‟s Model
Code of Judicial Conduct requires all judges to either
disqualify themselves from or disclose their interest in
proceedings in which their impartiality may be questioned
due to their economic interest in the subject matter in
controversy. Model Code of Judicial Conduct R. 2.11 (2011).
“Almost every State . . . has adopted the American Bar
Association‟s objective standard . . . .” Caperton v. A.T.
Massey Coal Co., 556 U.S. 868, 888 (2009).14 Ciavarella
testified that though he knew of the affirmative duty to
disqualify himself in certain cases, he failed to do so.
Multiple attorneys that represented opposing parties in cases


Ciavarella‟s guilt on the honest services fraud counts.” Gov‟t
Br. at 47. “Rule 404(b) does not extend to evidence of acts
which are „intrinsic‟ to the charged offense.” United States v.
Cross, 308 F.3d 308, 320 (3d Cir. 2002) (internal quotation
marks omitted).
       14
           Pennsylvania has adopted a similar rule for
disqualification. PA. CODE OF JUDICIAL CONDUCT Canon
3(C)(1)(c) (“Judges should disqualify themselves in a
proceeding in which their impartiality might reasonably be
questioned, including but not limited to instances where[]
they know that they . . . have a substantial financial interest in
the subject matter in controversy or in a party to the
proceeding, or any other interest that could be substantially
affected by the outcome of the proceeding . . . .”).




                               37
before Ciavarella against Powell or companies owned by
Mericle testified about the judges‟ failure to disqualify
themselves or disclose their financial relationships. When the
relationships were specifically inquired about, Ciavarella
downplayed them or responded angrily. In each case, there
had been rulings squarely in favor of Mericle, Powell, and the
juvenile detention centers. Witnesses testified that had the
opposing counsels known about Ciavarella‟s and Conahan‟s
relationships, it would have affected the counsels‟ handling of
their cases.

       As is relevant to Ciavarella‟s argument on appeal,
extrinsic evidence of other bad acts is admissible under
Federal Rule of Evidence 404(b) if three requirements are
met. First, the evidence must be offered for a proper purpose
under Rule 404(b); second, the evidence must be relevant
under Rule 402; and third, the probative value of the evidence
must outweigh its potential for unfair prejudice under Rule
403. Huddleston v. United States, 485 U.S. 681, 691 (1988).15
Proper purposes for the evidence include “motive,
opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident.” Fed. R. Evid.
404(b). “Rule 404(b) is a rule of inclusion, not exclusion,
which emphasizes the admissibility of other crimes
evidence.” Gov’t of V.I. v. Edwards, 903 F.2d 267, 270 (3d
Cir. 1990).



      15
          As a fourth requirement under Rule 404(b), evidence
must also “be accompanied by a limiting instruction (where
requested) about the purpose for which the jury may consider
it.” Cross, 308 F.3d at 320-21.




                              38
        To determine the relevance of the Rule 404(b)
nondisclosure evidence, we must consider whether it would
aid in the proof of a “fact . . . of consequence in determining
the action.” Fed. R. Evid. 401(b). For the Government to
prove honest services mail fraud, it must demonstrate, among
other things, that there was a scheme to defraud, which
includes any course of action to deprive another of money,
property, or the intangible right to honest services through
fraudulent representations reasonably calculated to deceive a
person of “ordinary prudence.” United States v. Pearlstein,
576 F.2d 531, 535 (3d Cir. 1978); 18 U.S.C. §§ 1341, 1346;
see also United States v. Riley, 621 F.3d 312, 325 (3d. Cir.
2010) (setting forth the elements of honest services mail
fraud). Fraudulent representations include the concealment of
material facts and a failure to disclose information when the
defendant is under a known legal duty to disclose. Third
Circuit Model Jury Instructions 6.18.1341-1 (2012); see also
Bonilla v. Volvo Car Corp., 150 F.3d 62, 70 (1st Cir. 1998).
Here, the nondisclosure evidence serves a proper purpose
under Rule 404(b) and is relevant to proving that the
payments furthered the scheme to defraud through
Ciavarella‟s failure to disclose his financial relationships in
cases he presided over when there was an affirmative duty to
do so and by assisting Mericle and Powell with favorable
rulings during trial.

       However, Ciavarella argues that the Rule 404(b)
evidence could only be relevant to support a conflict-of-
interest theory of honest services fraud, which is no longer
viable after Skilling v. United States. In Skilling, the Supreme
Court held that for the honest services fraud statute, 18 U.S.C.
§ 1346, to survive constitutional scrutiny, it may only be
interpreted to criminalize fraud based on bribes and kickbacks




                              39
and not based on a failure to disclose a conflict of interest.
130 S. Ct. at 2931-33. The bribery-and-kickback theory of
honest services fraud requires “a quid pro quo, that is, a
specific intent to give or receive something of value in
exchange for an official act.” United States v. Wright, 665
F.3d 560, 567-68 (3d Cir. 2012) (internal quotation marks and
citations omitted). Thus, while the evidence of nondisclosure
by itself may not constitute honest services fraud based on a
conflict-of-interest theory under Skilling, we believe that
where there is also evidence of bribery or kickbacks, as there
was before the District Court, then the evidence may be
relevant to proof of a scheme to defraud under a bribery-and-
kickback theory of honest services fraud. Furthermore, the
District Court had instructed the jury that the Government
was required to prove that the scheme to defraud must be
conducted through the use of bribes and kickbacks and that a
government official could breach his or her duty of honest
services through the use of bribes and kickbacks.

       Finally, Ciavarella maintains that even if the evidence
is relevant, it still should have been excluded as unfairly
prejudicial because it touched on the impermissible conflict-
of-interest theory of honest services fraud. However, there is
no indication that the Government used the Rule 404(b)
evidence to demonstrate a conflict of interest, and the District
Court clearly instructed the jury as to the limited purpose for
which it could use the evidence and that the honest services
charges required proof of a bribe or kickback. Thus, contrary
to Ciavarella‟s contention otherwise, the District Court was
within its “significant leeway,” Jemal, 26 F.3d at 1272, in
admitting the Rule 404(b) nondisclosure evidence, and there
was no abuse of discretion.




                              40
       E.     False Financial Disclosures as Evidence of
              Honest Services Mail Fraud

        Ciavarella contends that the evidence of false financial
disclosure statements cannot sustain a conviction for honest
services mail fraud based on a conflict-of-interest theory
under Skilling, without evidence that Ciavarella accepted a
bribe in exchange for filing the false disclosure statements.16
Under Pennsylvania law, judges must file annual financial
interest statements reporting on their outside financial
interests, creditors, income, and gifts. 204 Pa. Code. § 29.52.
For the years 2003 through 2007, Ciavarella and Conahan
filed false financial interest statements in which they failed to
disclose their receipt of payments from Mericle and Powell.

       Ciavarella‟s argument is without merit. While the
Skilling Court confined criminality under 18 U.S.C. § 1346 to
schemes involving bribes or kickbacks, Skilling, 130 S. Ct. at
2931, “[t]he bribery theory does not require that each quid, or
item of value, be linked to a specific quo, or official act.
Rather, a bribe may come in the form of a „stream of
benefits.‟” Wright, 665 F.3d at 568 (quoting United States v.
Bryant, 655 F.3d 232, 240-41 (3d Cir. 2011)). As noted,
concealment of material information through false disclosure
statements, by itself, cannot serve as the basis for an honest

       16
          We apply de novo review over questions of statutory
interpretation. United States v. Pavulak, 700 F.3d 651, 671
(3d Cir. 2012). “We review the legal accuracy of a district
court‟s jury instructions de novo.” United States v. Maury,
695 F.3d 227, 261 (3d Cir. 2012).




                               41
services mail fraud conviction, but when there is evidence
that the concealment by false disclosures furthers a scheme to
defraud through bribes and kickbacks, then the false
disclosure statements can support such a conviction. Here, the
false financial disclosures that Ciavarella mailed are relevant
to both the “use of the mails” and the “scheme to defraud”
elements. The District Court properly instructed the jury that
the Government was required to prove that the scheme to
defraud was conducted through the use of bribes or kickbacks
through the use of the mails. It also instructed that a
government official may breach his or her duty of honest
services through bribery or kickbacks and that the jury must
find that the defendant engaged in undisclosed biased
decision making through bribery or kickbacks.

       Ciavarella also cites to United States v. Genova, 333
F.3d 750 (7th Cir. 2003), for the proposition that the “mere
mailing” of false disclosure statements cannot constitute mail
fraud because “the mailing of false statements does not read
like the definition of bribery.” Ciavarella‟s Br. at 46. Genova
involved the city prosecutor‟s payment of kickbacks to the
mayor in exchange for the city‟s legal business. Genova, 333
F.3d at 754. While the Court held that false financial
disclosure statements were not predicate offenses under RICO
because the state‟s disclosure requirement “does not read like
a definition of bribery,” it permitted the false disclosures to
support the mail fraud convictions. Id. at 758. Thus, contrary
to Ciavarella‟s position, Genova reaffirms our view that the
false financial statements at issue in the instant action can
support Ciavarella‟s honest mail fraud convictions. In
Genova, the Court held that the false disclosures were part of
a scheme to defraud because “[k]eeping a lid on the
kickbacks was essential to permit their continuation” and “[a]




                              42
jury sensibly could conclude that the false mailings were
integral to this scheme.” Id. at 759. Here, too, a jury could
conclude that Ciavarella‟s mailing of false financial
disclosure statements was “integral” to his scheme to defraud
through the use of bribes or kickbacks and that the false
disclosures helped “keep a lid on the kickbacks” received by
Ciavarella.

      F.     Sufficiency of the Evidence

      Ciavarella next challenges the sufficiency of the
evidence supporting his convictions for RICO, RICO
conspiracy, honest services mail fraud, and money laundering
conspiracy.17

             1.     RICO Conviction (Count 1)

       Ciavarella was convicted of racketeering in violation
of 18 U.S.C. § 1962(c) based on two predicate acts—honest
services wire fraud based on three wire transfers on January
21, 24, and 28, 2003 (Racketeering Act One) and money
laundering conspiracy (Racketeering Act Thirteen). The
January 2003 wire transfers involved the $997,600 payment
from Mericle to Ciavarella and Conahan. In essence,
Ciavarella contends that the RICO conviction cannot be
sustained because the 2003 payment from Mericle did not

      17
           We affirm the jury‟s verdict when there is
substantial evidence that, viewed in the light most favorable
to the government, would permit a reasonable finder of fact to
convict. Wright, 665 F.3d at 567. A defendant raising a
sufficiency of the evidence challenge has an exceedingly high
burden. Id.




                             43
constitute a bribe given the jury acquitted him of the bribery
counts related to Mericle‟s 2005 and 2006 payments and
because Mericle testified that the 2003 payment was also a
legitimate referral fee. Absent evidence that the January 2003
payment was a bribe, the racketeering predicate act of honest
services wire fraud cannot be sustained.

       A payment constitutes a bribe “as long as the essential
intent—a specific intent to give or receive something of value
in exchange for an official act—exists.” United States v.
Kemp, 500 F.3d 257, 282 (3d Cir. 2007). The Government is
not required to prove that the payments were intended “to
prompt a specific official act. . . . [Rather,] payments may be
made with the intent to retain the official‟s services on an „as
needed‟ basis, so that whenever the opportunity presents itself
the official will take specific action on the payor‟s behalf.” Id.
(internal quotation marks and citations omitted).

       Here, the Government presented the following
evidence to support the jury‟s conclusion that the payment
Ciavarella received from Mericle in 2003 constituted a bribe:
the 2003 payments were transferred through multiple
individuals to a company owned by Conahan, which
ultimately transferred the funds to Ciavarella and Conahan;
Ciavarella agreed to split the fee with Conahan because
Conahan had done much of the work to confer the benefit on
Mericle; Powell treated the payment as income for tax
purposes; Conahan‟s company falsely reported the funds in
the company books as a consultant‟s fee; Ciavarella worked
to close down the existing county facility and move its best
employees to PACC; Conahan, with Ciavarella‟s knowledge,
signed a lease to assist Powell in securing financing;
Ciavarella and Conahan failed to disclose the conflicts of




                               44
interest in civil cases before them; and Ciavarella and
Conahan mailed false financial disclosure statements. While
Ciavarella and Mericle testified that the payment was a
referral fee and not a bribe, the jury was free to disbelieve
them. Thus, there was sufficient evidence for a reasonable
jury to conclude that the 2003 payment from Mericle
constituted a bribe to support the predicate act for honest
services wire fraud and to sustain the RICO conviction.
Ciavarella fails to meet his high burden.

              2.     Honest Services Mail Fraud Convictions
                     (Counts 7, 8, 9, and 10)

       There was also sufficient evidence to allow a
reasonable jury to convict Ciavarella on each of the honest
services mail fraud convictions based on the mailing of the
Statement of Financial Interests in April 2004, March 2005,
April 2006, and March 2007. For an honest services mail
fraud conviction, in addition to the traditional mail fraud
elements and that the scheme was conducted through the use
of bribes or kickbacks, the Government must also prove: (1)
“that the payor provided a benefit to a public official
intending that he will thereby take favorable official acts that
he would not otherwise take”; and (2) “that the official
accepted those benefits intending, in exchange for the
benefits, to take official acts to benefit the payor.” Wright,
665 F.3d at 568. Because the jury found that the 2003
payment constituted a bribe or kickback to support
Racketeering Act One, there was sufficient evidence for a
reasonable jury to conclude that Ciavarella‟s nondisclosure of
that payment in his Statements of Financial Interests
constituted honest services mail fraud.




                              45
              3.     RICO      Conspiracy and  Money
                     Laundering Conspiracy Convictions
                     (Counts 2 and 21)

       Ciavarella also contends that the conspiracy
convictions cannot be sustained absent proof of a bribe or
kickback. Because we hold that there was sufficient evidence
for a rational jury to conclude that the 2003 payment from
Mericle constituted a bribe to support the racketeering
predicate act, Ciavarella‟s challenges to the RICO and money
laundering conspiracy convictions also fail.

       G.     Statute of Limitations

       Ciavarella argues that the RICO, honest services mail
fraud, and conspiracy convictions are time-barred.18



       18
          “We exercise plenary review over whether counts of
an [I]ndictment should have been dismissed for violating the
statute of limitations.” United States v. Bornman, 559 F.3d
150, 152 (3d Cir. 2009). However, when a defendant waived
a challenge to the statute of limitations, then we review for
plain error. United States v. Jake, 281 F.3d 123, 132 (3d Cir.
2002). A five-year statute of limitations applies to all of the
convictions. 18 U.S.C. § 3282(a). For a RICO charge, at least
one of the predicate acts must have occurred within five years
of the indictment. Manna v. U.S. Dep’t of Justice, 51 F.3d
1158, 1168 n.1 (3d Cir. 1995) (Becker, J., concurring in part
and dissenting in part) (citing United States v. Persico, 832
F.2d 705, 714 (2d Cir. 1987)).




                              46
        On January 23, 2009, after an Information was filed,
Ciavarella signed a plea agreement, waiving any statute-of-
limitations defense to charges under investigation in the event
Ciavarella “vacates or sets aside any conviction or sentence of
incarceration imposed pursuant to [the] plea agreement.”
Supp. App. 41. After the District Court rejected the plea
agreement, on September 9, 2009, a grand jury returned an
Indictment, charging Ciavarella with numerous offenses. A
superseding Indictment was returned on September 29, 2010,
containing the same charges but with revised language to
conform with Skilling.

        Following the return of the superseding Indictment,
Ciavarella sought dismissal of certain charges as time-barred,
including the honest services wire fraud counts (Counts 3, 4,
and 5), honest services mail fraud counts (Counts 7, 8, and 9),
bribery counts (Counts 11, 12, 13, and 14), money laundering
counts (Counts 22, 23, 24, and 25), and extortion counts
(Counts 27, 28, 29, and 30). The District Court denied the
motion, holding that the charges were timely as of the filing
of the original Indictment and that that the superseding
Indictment did not expand on the charges. Post-trial,
Ciavarella sought dismissal of the racketeering conviction and
the conspiracy convictions (Counts 1, 2, and 21), arguing that
the 2003 payment that served as a basis for the convictions
was outside the statute of limitations. The District Court
denied the motion as untimely. On appeal, Ciavarella
challenges those convictions as time-barred, and reasserts his
statute-of-limitations challenge to Count 7, the honest
services mail fraud conviction, based on the April 2004
disclosure statement.




                              47
              1.      RICO, RICO Conspiracy, and Money
                      Laundering Conspiracy (Counts 1, 2, and
                      21)

        Ciavarella argues that the two predicate acts for his
RICO conviction—honest services wire fraud based on three
wire transfers, the last of which occurred on January 28,
2003, and money laundering conspiracy—occurred more than
five years before the September 9, 2009 Indictment, and thus
the RICO count is time barred. Additionally, the conspiracy
convictions are time barred, according to Ciavarella, because
the conspiracy was completed on the date of its final act—
January 28, 2003. However, while Ciavarella objected prior
to trial to other counts as time-barred, he did not include
Counts 1, 2, or 21 in his objection.

        “[I]n criminal cases[,] the statute of limitations does
not go to the jurisdiction of the court but is an affirmative
defense that will be considered waived if not raised in the
district court before or at trial.” United States v. Karlin, 785
F.2d 90, 92-93 (3d Cir. 1986). While Ciavarella would have
been entitled to an instruction on the applicable statute of
limitations to inform the jury of the need to prove that at least
one predicate act occurred within five years of the date of the
indictment, Jake, 281 F.3d at 129, he did not request it.
Accordingly, under our current precedent, Ciavarella failed to
preserve this objection, and we will not consider it on appeal.

        Ciavarella looks to the Sixth Circuit, which has held
that while the statute of limitations is not a jurisdictional bar,
it is of such importance that it can be raised for the first time
on appeal. United States v. Titterington, 374 F.3d 453, 458-60




                               48
(6th Cir. 2004). But this is not the law in our Circuit. Rather,
we have held, consistent with nearly all of our sister Circuits,
that the statute of limitations is an affirmative defense that
will be waived if not properly preserved prior to or during
trial. See Karlin, 785 F.2d at 92-93; see also United States v.
Arky, 938 F.2d 579, 582 (5th Cir. 1991) (“[I]t is difficult to
conceive why [the statute of limitations defense] alone, of all
the defendant‟s affirmative defenses, should not be waived if
not asserted at trial.”).

              2.      Honest Services Mail Fraud (Count 7)

                      (a)    Application      of    Statute     of
                             Limitations

        Ciavarella adequately preserved his objection to Count
7‟s statute of limitations by raising it in his pre-trial motion to
dismiss. Count 7 alleges a violation of honest services mail
fraud based on the mailing of a Statement of Financial
Interests in April 2004. The original Indictment was filed on
September 9, 2009, over five years after the conduct alleged
in Count 7. This count is clearly time-barred absent any
waiver by Ciavarella.

      The Government argues that Ciavarella expressly
waived the statute-of-limitations defense through his January
2009 plea agreement. The plea agreement states:

       The defendant further agrees to waive any
       defenses to the prosecution of [any] charges
       [currently under investigation related to this
       matter] based upon laches, the assertion of
       speedy trial rights, any applicable statute of




                                49
       limitations or any other grounds in the event
       that the defendant successfully vacates or sets
       aside any conviction or sentence of
       incarceration imposed pursuant to this plea
       agreement.

Supp. App. 41. As previously stated, Ciavarella signed the
plea agreement, later withdrew his guilty plea, and proceeded
to trial where he was found guilty of Count 7 on February 18,
2011. The Government contends, though, that Ciavarella‟s
“conviction” was established by his guilty plea, and that “[b]y
withdrawing his plea, Ciavarella „vacated and set aside‟ his
conviction.” Gov‟t Br. at 60-61.

        We see no basis for the Government‟s interpretation of
the waiver provision in the plea agreement. The language—
“vacates or sets any conviction . . . imposed pursuant to this
plea agreement”—clearly contemplates a conviction that was
achieved due to that plea agreement. Here, Ciavarella‟s
conviction on Count 7 was achieved not as a result of the plea
agreement, as Ciavarella withdrew his plea and proceeded to
trial, but as a result of the jury‟s verdict. Moreover, the plea
agreement also states that “either party has the right to
withdraw from this agreement and withdraw any guilty plea
entered” if the District Court fails to accept the stipulated
sentence. Supp. App. 48. This is precisely what occurred
here. Accordingly, even if we found the agreement regarding
the statute-of-limitations waiver to include this type of
situation, the waiver was nullified by the Court‟s rejection of,
and the parties‟ withdrawal from, the agreement. For these
reasons, we hold that Ciavarella did not waive his statute-of-
limitations defense to the honest services mail fraud count




                              50
based on a mailing in April 2004, and we will vacate the
conviction for Count 7.

                    (b)    Effect of Vacatur

       Having vacated Count 7, we address whether we must
remand for resentencing de novo. Resentencing on all counts
is warranted “when a multicount conviction produces an
aggregate sentence or sentencing package.” United States v.
Davis, 112 F.3d 118, 122 (3d Cir. 1997) (internal quotation
marks omitted). Resentencing de novo is necessary

      when a defendant is found guilty on a
      multicount indictment, there is a strong
      likelihood that the district court will craft a
      disposition in which the sentences on the
      various counts form part of an overall plan.
      When a conviction on one or more of the
      component counts is vacated, common sense
      dictates that the judge should be free to review
      the efficacy of what remains in light of the
      original plan, and to reconstruct the sentencing
      architecture upon remand . . . if that appears
      necessary in order to ensure that the punishment
      still fits both crime and criminal.

Id. (citing United States v. Pimienta-Redondo, 874 F.2d 9, 14
(1st Cir. 1989)).

       District courts should resentence de novo when an
interdependent count of an aggregate sentence is vacated. Id.
at 123. In United States v. Miller, the defendant‟s two child
pornography counts were grouped, but when one of the




                             51
counts was vacated on appeal, the remaining count had a
lower total offense level, and thus we held that de novo
resentencing was appropriate. 594 F.3d 172, 181 (3d Cir.
2010). Similarly, in Davis, the defendant‟s counts for drug
offenses and for use of a firearm in connection with a drug
trafficking offense were grouped. 112 F.3d at 119. After
vacating the firearm offense, we recognized that those counts
were interdependent because without the firearm offense, the
total sentence would be calculated differently. Id. at 121.

       Here, the District Court combined the offenses into
multiple groups, each of which received its own sentence that
ran consecutive to the other groups‟ sentence. In the group
containing Count 7, Counts 1, 2, 8, 9, 10, and 21 were also
included because the offense level for those counts is
determined largely based on loss amount. See U.S.S.G.
§ 3D1.2(d). Under the Sentencing Guidelines, when multiple
counts are grouped, the court applies the Guideline for the
count with the highest offense level. Id. § 3D1.3(a). In the
relevant group, the money laundering conspiracy, Count 21,
led to the highest offense level, and resulted in an adjusted
offense level of 44. See id. §§ 2B1.1(b)(1)(J), 2C1.1(a)(1),
(b), 2S1.1(a)(1), 3A1.1(b), 3C1.1. Because the remaining
groups‟ offense levels are far lower, they did not affect
Ciavarella‟s total offense level. Id. § 3D1.4(c). With the
maximum offense level of 43 and a criminal history category
of I, his advisory Guideline range is life imprisonment.
Absent Count 7, Ciavarella‟s total offense level and advisory
Guideline range is identical. Ultimately, however, the District
Court sentenced Ciavarella to a below-Guidelines sentence of
336 months‟ imprisonment, which included a 240-month
sentence for the group of offenses containing Count 7. Thus,
because the vacated count did not affect Ciavarella‟s total




                              52
offense level, Guideline range, or sentence, we hold that
resentencing de novo is not required. Davis, 112 F.3d at 121-
23. However, because Ciavarella was ordered to pay a special
assessment of a hundred dollars for each count, including
Count 7, totaling $1,200, we will vacate the imposition of the
special assessment as to Count 7 and remand to the District
Court to amend the judgment to reduce the special assessment
consistent with this opinion.

       H.     The District Court’s Consideration             of
              Evidence During Sentencing

        Finally, we consider Ciavarella‟s challenges to his
sentence. He argues that the District Court relied on improper
evidence and made findings of fact that were inconsistent
with the jury verdict, in violation of his Sixth Amendment
right to a jury trial, and imposed a substantively unreasonable
sentence.19

       Contrary to Ciavarella‟s contention, his Sixth
Amendment right to a jury trial is not implicated by fact
finding during a sentencing proceeding unless those facts
increase the statutory maximum punishment. Apprendi v. New

       19
         We review a district court‟s factual findings for clear
error. United States v. Grier, 475 F.3d 556, 561 (3d Cir.
2007) (en banc). We “consider the substantive reasonableness
of the sentence imposed under an abuse-of-discretion
standard.” Gall v. United States, 552 U.S. 38, 51 (2007). In
evaluating the substantive reasonableness of a sentence, we
consider “whether the record as a whole reflects rational and
meaningful consideration of the factors enumerated in 18
U.S.C. § 3553(a).” Grier, 475 F.3d at 561.




                              53
Jersey, 530 U.S. 466, 490 (2000); Grier, 475 F.3d at 562
(“Once an individual has been convicted by a jury beyond a
reasonable doubt of the predicate facts of illegal conduct,
triggering a statutory maximum penalty, a court may impose
any sentence on the individual up to that maximum.”). Here,
the total sentence imposed was 336 months‟ imprisonment,
less than the maximum statutory penalties, which total 137
years‟ imprisonment, excluding Count 7. See 18 U.S.C. §§
371, 1341, 1956(a), 1962(c),(d), 1963; 26 U.S.C. § 7206(1).

       Ciavarella‟s argument that the District Court relied on
improper evidence in sentencing him is also without merit.
He asserts that the District Court should not have considered
Powell‟s testimony, any payments by Powell, or the 2005 and
2006 payments by Mericle, which the jury had rejected.
Additionally, because the jury rejected the bribery charges
and the notion of a conflict of interest, according to
Ciavarella, the District Court improperly increased his
sentence based on his failure to disclose that conflict of
interest to juvenile offenders. But “a jury‟s verdict of
acquittal does not prevent the sentencing court from
considering conduct underlying the acquitted charge, so long
as that conduct has been proved by a preponderance of the
evidence.” United States v. Watts, 519 U.S. 148, 157 (1997).
“[T]he jury cannot be said to have necessarily rejected any
facts when it returns a general verdict of not guilty.” Id. at
155 (internal quotation marks omitted). Here, the District
Court considered Powell‟s testimony and evidence of
additional payments from Powell and Mericle, and it found
the relevant conduct was proved by a preponderance of the
evidence. We find no clear error in the District Court‟s factual
findings because there is sufficient evidence in the record to




                              54
support the finding of multiple payments and an ongoing
conflict of interest.

       Additionally, Ciavarella‟s challenge to the District
Court‟s consideration of letters from the public also fails
because a “court may consider relevant information without
regard to its admissibility under the rules of evidence
applicable at trial, provided that the information has sufficient
indicia of reliability to support its probable accuracy.”
U.S.S.G. § 6A1.3(a). While Ciavarella asserts that the letters
lack reliability, he fails to provide any basis for this
conclusion sufficient to establish a violation of his due
process rights. See United States v. Matthews, 773 F.2d 48, 51
(3d Cir. 1985) (recognizing that a court determines whether a
defendant‟s due process rights have been violated by the
sentence court relying on “misinformation of a constitutional
magnitude”).

        Finally, Ciavarella argues that his sentence was
substantively unreasonable. Ciavarella‟s advisory Guideline
range was life imprisonment. The District Court considered
the arguments of both parties, including the defense‟s
arguments for a sentence less than life imprisonment. It
ultimately imposed a below-Guideline sentence of 336-
months‟ imprisonment having “taken into account . . . the
factors [it was] obliged to consider under Section 3553(a).”
App. 1504. When a sentence is outside of the Guidelines
range, we “give due deference to the district court‟s decision
that the § 3553(a) factors, on a whole, justify the extent of the
variance.” Gall, 552 U.S. at 51. Here, the 336-month below-
Guidelines sentence, while significant, is permissible. We are
assured that the District Court properly evaluated the §
3553(a) factors. United States v. Lychock, 578 F.3d 214, 219




                               55
(3d Cir. 2009) (“A sentencing court need not discuss and
make findings as to each of the § 3553(a) factors . . . .”). We
hold that the sentence is substantively reasonable.

III.   CONCLUSION

       For the foregoing reasons, we will vacate Ciavarella‟s
conviction on Count 7, vacate the special assessment as to
Count 7, and affirm the District Court‟s judgments of
conviction and sentence as to the remaining counts. We will
remand to the District Court to modify the judgment with
respect to the special assessment consistent with this opinion.




                              56